Citation Nr: 1036276	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-40 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to June 1997, 
with periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability due to 
service-connected disabilities (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in November 2004, the 
Veteran indicated that he wanted to have a videoconference 
hearing before a member of the Board.  In an April 2007 
statement, the Veteran's representative again noted the Veteran's 
request for a videoconference hearing before the Board.  It 
appears that the Veteran was scheduled for a videoconference 
hearing for July 9, 2010, but he failed to report.  There is no 
indication within the record that the Veteran received 
notification of such hearing.  As such hearings are scheduled by 
the RO, the Board is remanding the case for that purpose, in 
order to satisfy procedural due process concerns.  See 38 C.F.R. 
§ 20.704(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
Salt Lake City, Utah Regional Office.  The 
Veteran and his representative should be 
notified in writing of the date, time and 
location of the hearing and that notice 
should be associated with the claims 
folder.  

By this remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  
No action is required of the appellant until he is notified by 
the RO.  The purpose of this remand is to afford the appellant 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


